Citation Nr: 0703029	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
feet.

3.  Entitlement to service connection for a disability of the 
legs.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
2, 1982 to May 23, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.  Although the issues of service connection 
for the feet and legs have been identified by the RO as 
secondary to the back disability, the veteran has contended 
that the symptoms began during ACDUTRA, and in the rating 
decision and statement of the case, the RO noted that the 
claims were denied because the conditions were not shown in 
service.  Accordingly, the issues have been rephrased so as 
to reflect the direct service connection component of the 
claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  The veteran contends that he injured his back 
during ACDUTRA, and that his feet and legs began to bother 
him during that time as well.  He is currently incarcerated 
in a state prison, and, in the course of the appeal, he 
authorized the release of prison medical records in support 
of his claim.  However, the records were not forthcoming from 
the prison system, and in December 2005, the veteran was 
informed of the lack of response and told he should try to 
obtain them himself.  In December 2005, the veteran requested 
the records directly from the prison authorities, and prison 
medical records were received at the RO later that month.  
Although these records show treatment for back and foot 
complaints, no supplemental statement of the case was 
provided, nor is there any indication that the RO reviewed 
the records.  The records were submitted directly to the RO, 
prior to the notice that the appeal was certified to the 
Board, and, hence, remand is required.  See 38 C.F.R. § 
19.31(b)(1) (2006), cf 38 C.F.R. §§ 19.37, 20.1304 (actions 
to be taken when evidence is received after certification of 
the appeal).  

As noted above, the veteran is currently incarcerated in a 
state prison.  On numerous occasions, he has requested the 
assistance of a representative, and has been provided a list 
of accredited representatives, which he was told to locate by 
means of the telephone or internet.  However, he has 
repeatedly stated that he does not have access to these 
sources of information.  Although VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the incarceration, VA adjudicators must 
"tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995), quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA regulations 
provide that, when a veteran appeals to the Board, he "will 
be accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2006).  
However, representatives, including Veterans Service 
Organizations (VSOs), are not part of VA, and VA has no 
obligation to find a representative for the veteran.  

Nevertheless, to tailor VA's assistance to the veteran's 
restricted research abilities, the Board is of the opinion 
that he should be provided a list of the VSOs that are co-
located with the RO, and told that he can contact any of them 
in writing at that address, and inquire as to representation.  
He should also be informed that this is not a complete list 
of possible representatives, or even of VSOs; that this is 
merely a list of VSOs who can thus be contacted at the 
address of the RO.  He is not required to use any of them.  
Moreover, as they are independent organizations not 
affiliated with VA, the Board does not guarantee their 
availability, and none of them is recommended by VA over any 
other recognized organization, attorney, agent, or other 
authorized person.


Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's request 
for representation, provide him another 
copy of the information sheet "What Are 
Veterans Service Organizations and How Can 
They Help You?" (or other document 
containing the same information).  Add the 
information as to which VSOs are co-
located at the Indianapolis RO.  Tell him 
he can write to any of these organizations 
directly at the address of the RO, and ask 
about availability and other concerns he 
may have, and obtain the proper forms.  
Tell him that he is not required to use 
any of them, and that, as they are 
independent organizations not affiliated 
with VA, the Board does not guarantee 
their availability, and none of them is 
recommended by VA over any other 
recognized organization, attorney, agent, 
or other authorized person.  

2.  Give the veteran a reasonable amount 
of time to secure representation, if he 
desires, and provide all required 
notification if a representative is 
appointed.

3.  Thereafter, review the veteran's 
claims in light of the evidence received 
since the statement of the case in 
December 2004, in particular, the prison 
medical records received at the RO in 
December 2005.  If the decision is less 
than a full grant of the benefit sought, 
furnish the veteran (and his 
representative, if applicable) with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



